  8:18-cv-00540-JFB-CRZ Doc # 50 Filed: 03/16/21 Page 1 of 2 - Page ID # 955




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES E. JOHNSON,

                    Plaintiff,                                8:18CV540

       vs.
                                                               ORDER
UNION    PACIFIC                 RAILROAD
COMPANY,

                    Defendant.



      This matter is before the court upon the notice of death of Plaintiff, James
E. Johnson. (Filing No. 49). In accordance with Fed. R. Civ. P. 25(a)(1), decedent’s
successor or representative, or any party, must move for substitution of the
deceased party within 90 days after the suggestion of death is filed. The notice of
death was filed on March 11, 2021. Upon the suggestion of Plaintiff's death (Filing
No. 49),

      IT IS ORDERED:

      1)     This case is stayed until June 9, 2021, pending a determination of
             whether the decedent’s claims will be revived and further litigated by
             Plaintiff's estate.

      2)     On or before June 9, 2021, Plaintiff's counsel shall either: 1) move to
             voluntarily dismiss this case; 2) file a motion to substitute Plaintiff's
             estate or personal representative as the named Plaintiff in this action;
             or, 3) file a report advising the court as to whether Plaintiff's estate
             intends to further litigate this action and the current status of any court
             proceedings (state or bankruptcy) underway that may impact the
             progression of this case.

      3)     Absent timely compliance with this order, the claims filed by decedent
             may be subject to dismissal pursuant to Fed. R. Civ. P. 25(a)(1).
8:18-cv-00540-JFB-CRZ Doc # 50 Filed: 03/16/21 Page 2 of 2 - Page ID # 956




   4)    The clerk shall set a case management deadline of June 9, 2021 to
         confirm compliance with this order.

   Dated this 16th day of March, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
